In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 10, 1999, which granted the petition and permanently stayed the arbitration.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the parties are directed to proceed with arbitration.
Under Insurance Law § 5217, physical contact is a condition precedent to an arbitration based upon a hit-and-run accident which involved an unidentified vehicle. However, direct contact between the respondents’ vehicle and the unidentified vehicle is not necessary to satisfy the physical contact requirement where, as here, the collision involved multiple vehicles, and the accident originated from a collision with the unidentified vehicle (see, Matter of Allstate Ins. Co. v Killakey, 78 NY2d 325, 329; Matter of Federal Ins. Co. v Luhmann, 229 AD2d 438, 439). Therefore, the Supreme Court improperly granted the petition staying the arbitration. O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.